Citation Nr: 0126035	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected residuals of a gunshot wound, 
right scapula, with retained metallic fragments and injury to 
Muscle Groups I and II, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had qualifying military service as a recognized 
guerilla from February 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied an 
increased disability rating for the residuals of a gunshot 
wound, right scapula.  A notice of disagreement was received 
in January 1998, a statement of the case was issued in May 
2000, and a substantive appeal was received in June 2000.

In April 1999, the veteran raised the issue of total 
disability due to individual unemployability (TDIU).  This 
claim was denied by the RO in an April 2000 rating decision.  
In May 2000, a notice of disagreement was received.  A 
statement of the case was issued on the TDIU issue in 
September 2001.  As of the date of this decision, no 
substantive appeal with regard to the TDIU issue has been 
received, and hence that issue is not before the Board.  38 
U.S.C.A. § 7105(a) (West 1991). 


FINDING OF FACT

The veteran's service-connected disability described for 
rating purposes as residuals of a gunshot wound, right 
scapula, with injury to muscle groups I and II with retained 
metallic foreign bodies is manifested by complaints of pain, 
fatigue and weakness on use, clinical examination showed a 
well-healed, non-tender, non-adherent scar on the right 
shoulder with minimal loss of tissue, minimal limitation of 
motion with objective signs of pain, but without severe 
impairment of strength; x-ray studies of the right scapula 
and shoulder were interpreted as showing a partly fragmented 
retained metallic foreign body lodged in the supraspinatus 
fossa and a healed crack in the bone, post-traumatic 
arthritis, chronic subluxation and limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of a gunshot wound, right scapula, with injury to 
muscle groups I and II with retained metallic foreign bodies 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321 and Part 4, including §§ 4.56, 4.7 
and Codes 5301, 5302, and 5304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple VA examinations, 
private diagnostic summaries, and several field examinations.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased disability rating for the 
residuals of a gunshot wound, right scapula.  The discussions 
in the rating decision and statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a gunshot 
wound of the right scapula warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected disability has been rated by 
the RO under the provisions of Diagnostic Code 5304, Group IV 
muscles.  Muscles in Group IV stabilize the shoulder against 
injury in strong movements, holding the head of the humerus 
in the socket; abduction; outward rotation and inward 
rotation of the arm.  The supraspinatus, infraspinatus and 
teres minor, subscapularis, and coracobrachialis muscles make 
up Group IV.  In the dominant arm, a 30 percent rating is 
assigned for severe injuries.  Moderately severe injuries are 
rated at 20 percent, moderate at 10 percent, and slight at 0 
percent.  38 C.F.R. § 4.72, Code 5304.

However, the RO also included in a description of the 
disability injury to Muscle Groups I & II which are rated 
under Codes 5301 and 5302, respectively.  Muscle Group I 
controls the upward rotation of the scapula and elevation of 
the arm above shoulder level, and includes the trapezius, 
levator scapulae, and serratus magnus muscles.  Severe 
injuries to Muscle Group I in the dominant limb are rated as 
40 percent disabling, moderately sever injuries are 30 
percent disabling, moderate injuries warrant a 10 percent 
rating, and slight injuries are assigned a 0 percent rating.  
38 C.F.R. § 4.73, Code 5301.

Muscle Group II involves depression of the arm from vertical 
overhead to hanging at the side, downward rotation of the 
scapula, and acts with Group III muscles in swinging the arm 
backwards and forwards.  The muscles of Group II are the 
pectoralis major II (costosternal), latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi), pectoralis minor, 
and rhomboid.  A 40 percent rating is assigned for severe 
injuries to Muscle Group II in the dominant limb; moderately 
severe injuries merit a 30 percent rating, moderate injuries 
are rated as 20 percent disabling, and slight injuries are 
assigned a 0 percent rating.  38 C.F.R. § 4.73, Code 5302.

The severity of muscle injuries is rated under the criteria 
at 38 C.F.R. § 4.56.  These criteria were amended effective 
July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  The 
Board notes this change took effect subsequent to the receipt 
of the veteran's claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  Under the circumstances, the 
veteran's increased rating claims must also be reviewed in 
light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the applicable regulations 
in effect when the veteran's claims were filed.  See also 
Fischer v. West, 11 Vet. App. 121, 123 (1998) (applying 
Karnas to change in rating criteria for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2001).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

               (E)  Adaptive contraction of an 
opposing group of muscles.

               (F)  Atrophy of muscle groups 
not in the track of the missile, particularly 
of the trapezius and serratus in wounds of the 
shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2001).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service medical records indicate that shrapnel 
wound to the right shoulder, but do not specify which muscles 
might have been affected, and do not mention and fracture.  
In December 1959, a VA examination was conducted.  The 
veteran complained of numbness and weakness in his right arm.  
On examination, the doctor noted a scar indicating 
penetration of the supraspinatus fossa of the right scapula.  
A muscle injury involving the trapezius and supraspinatus 
muscles was noted.  An x-ray of the right shoulder showed a 
large metallic foreign body imbedded in the body of the right 
scapula, with smaller metallic foreign bodies above it.  The 
diagnosis was residual of a gunshot wound of the right 
scapular region.  In the rating decision of February 1960, 
the veteran was service connected for residuals of a gunshot 
wound to the right scapula with injury to Muscle Groups I and 
II, with retained metallic foreign bodies.

A VA examination was conducted in July 1997.  The veteran 
complained of pain and numbness in his right shoulder, which 
was more severe on cold days.  He reported that he could lift 
and carry 3 liters of water in a pail.  Clinical examination 
revealed a well-healed, non-tender, non-adherent scar on the 
right shoulder about 1 x 2 cm. in diameter.  No tissue loss 
was reported.  The veteran's grip strength was described as 
fair in the right hand and good on the left.  Flexion of the 
right shoulder was to 130 degrees and abduction was to  130 
degrees.  Rotation was to 70 degrees.  The examiner noted 
evidence of pain in the shoulder on flexion, abduction, and 
rotation.  X-rays showed a healed fracture on the posterior 
lip of the glenoid.  Very limited motion with upward 
displacement of the humeral head was seen.  An impression of 
chronic subluxation was recorded.  Another x-ray showed a 
deformed, partly fragmented bullet.  

A second VA examination was performed in May 1999.  The 
veteran again complained of pain in the right shoulder on 
forward elevation.  He reported that the pain flared up more 
on cold days and further limited his use of the right arm.  
The veteran was reported to be right handed.  On physical 
examination, the doctor found that the veteran could not 
endure lifting his right arm for long periods or lift objects 
from the floor.  The veteran grimaced when touching his left 
ear with his right hand.  Range of motion was limited by 
pain.  Forward flexion of the right shoulder was to 140 
degrees.  Abduction was to 140 degrees.  Internal and 
external rotation were both to 75 degrees.  The examiner 
relied upon the July 1997 x-rays to diagnose a healed 
fracture dislocation with post-traumatic arthritis and 
chronic subluxation of the right shoulder.  The final listed 
diagnosis was residual of a gun shot wound to the right 
scapula with injury to muscle groups I and II and retained 
metal fragments, and a healed fracture dislocation with post-
traumatic arthritis and chronic subluxation.

After considering the evidence, the Board finds that no more 
than moderately severe impairment of the right upper 
extremity disability has been demonstrated.  Under both the 
old and new rating criteria, a finding of severe disability 
requires objective findings of loss of deep fascia or muscle 
substance.  In this case, the evidence shows no more than 
minimal loss of tissue around the right shoulder scar.  There 
is no evidence of adhesion of the scar to a bone.  There is 
also no evidence of severe impairment of function, atrophy, 
or positive evidence of impairment of muscle strength 
compared to the other upper extremity.  Further, the right 
shoulder scar has been described as non-tender and non-
adherent.  

The Board acknowledges that the veteran does have a 
significant right upper extremity disability, and the Board 
does not doubt his complaints of pain which becomes worse 
with cold weather.  However, under both the old and the new 
rating criteria such disability, even considering additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45) falls within 
the regulatory description of no more than moderately severe 
disability.  Such a finding of moderately severe disability 
fully contemplates the demonstrated loss of muscle strength, 
limitation of motion due to pain and fatigue as cardinal 
signs of muscle impairment.  Moreover, even during flare-ups 
it appears that the veteran has no more than moderately 
severe limitation of motion.  The Board in no way minimizes 
the veteran's disability, but the regulations by which the 
Board is bound do not allow for a finding of more than 
moderately severe impairment.  

The Board 's finding that the veteran has no more than 
moderately severe impairment due to the service-connected 
right upper extremity disability warrants a 30 percent rating 
under Codes 5301 and 5302.  Although a finding of moderately 
severe impairment would only warrant a 20 percent rating 
under Code 5304, it would appear that Codes 5301 and 5302 
which deal with Muscle Groups I and II are more applicable 
given the nature of the veteran's injury.  At any rate, as 
the RO pointed out, the current 30 percent rating has been in 
effect since February 1960 and is therefore protected under 
38 C.F.R. § 3.951.  

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent at this time.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to assignment of a higher disability rating has 
not been established.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

